  Case: 4:20-cr-00567-HEA Doc. #: 40 Filed: 07/27/21 Page: 1 of 3 PageID #: 79




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )      Case No. 4:20 CR 567 HEA
                                                 )

RYAN RICHARDSON,                                 )
                                                 )
            Defendant.                           )

                                MEMORANDUM AND ORDER

            Defendant Ryan Richardson is charged by indictment with one count of being felon in

possession of a firearm; one count of possession with intent to distribute fentanyl, cocaine base

and methamphetamine; and one count of possession of a firearm in furtherance of one or more

drug trafficking crimes. On December 17, 2020 Defendant appeared before the undersigned

Magistrate Judge for a detention hearing [Doc. 7]. At the hearing, counsel for Richardson argued

for his release and the Assistant United States Attorney argued for detention. The Pretrial

Services Report was filed on December 18, 2020 [Doc. 14]. I allowed counsel 24 hours after the

filing of the bail report to provide supplemental information to the Court. No supplemental

pleadings were filed, and Richardson was ordered to be detained on December 28, 2020 [Doc.

22]. Before ordering that the defendant be detained, I considered arguments of counsel as well

as the Pretrial Services Report. In ordering detention, I found a rebuttable presumption arises

under 18 U.S.C. § 3142(e)(3) and that Richardson had not introduced sufficient evidence to rebut

the presumption.
  Case: 4:20-cr-00567-HEA Doc. #: 40 Filed: 07/27/21 Page: 2 of 3 PageID #: 80




         Richardson has filed a Motion to Reconsider Bond [Doc. 34]. The United States of

America ("the Government") filed a Response in opposition [Doc. 38]. In his motion, Defendant

argues that he received a personal recognizance bond in St. Louis County for charges that pertain

to the same incident as the federal case. He also states that he has family in the St. Louis area,

and he contends that he is not a flight risk, nor is he a significant danger to the community.

       Richardson’s motion will be treated as a motion to reopen detention hearing pursuant to

18 U.S.C §3142(f), which provides that “the hearing may be reopened, before or after a

determination by the judicial officer, at any time before trial if the judicial officer finds that

information exists that was not known to the movant at the time of the hearing and that has a

material bearing on the issue whether there are conditions of release that will reasonably assure

the appearance of such person as required and the safety of any other person and the

community.” 18 U.S.C. § 3142.

       Here, Richardson has not provided any new information that has a material bearing on

the issue of whether there are conditions of release that will reasonably assure his appearance

and the safety of the community. The Report of Pretrial Services which I considered before

Richardson was detained, indicated that Richardson is a lifelong resident of the St. Louis area

and that he lived with his fiancée. The report also indicated that Richardson has six previous

felony convictions. It also indicated that Richardson had been released from St. Louis County on

bond for an incident related to the federal charges. After considering the Report of Pretrial

Services, the arguments set forth at the original detention hearing, as well as the pleadings filed

by both parties, there is no new information available that would have a material bearing on

whether there are conditions of release that would assure Defendant’s appearance as required and

the safety of the community. Therefore, the detention hearing will not be reopened pursuant to
  Case: 4:20-cr-00567-HEA Doc. #: 40 Filed: 07/27/21 Page: 3 of 3 PageID #: 81




18 U.S.C §3142(f). Richardson has still not introduced evidence to rebut the presumption of

detention. In addition, there are no conditions or combination of conditions that will reasonably

assure the appearance of the defendant as required and the safety of the community.

         IT IS HEREBY ORDERED that Defendant’s Motion to Reconsider Bond [Doc. 34]

is DENIED.

         Dated this 27th day of July, 2021.


                                                     /s/ Nannette A. Baker
                                                    NANNETTE A. BAKER
                                                    UNITED STATES MAGISTRATE JUDGE
